NUMBER 13-14-00752-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOAQUIN DANIEL QUINTERO,                                                 APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                                       ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is before the Court on its own motion because parts of the reporter’s

record in this appeal contains sensitive and confidential information. Volume 9 of the

reporter’s record was filed as sealed; however, Volume 8, which was not sealed, also

contains confidential data. Given the nature of this case and its current status on appeal,

the Court enters the following order regarding the appellate record. See TEX. R. APP. P.
34.

       This Court ORDERS Volume 8 and Volume 9 of the reporter’s record in this cause

to be SEALED. Any access to the record shall be determined by written motion filed with

this Court, with appropriate notice to the parties, and upon a showing of good cause.

       IT IS SO ORDERED.

                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of June, 2015.




                                           2